Exhibit 10.1 Shell Exploration & Production Co. BITS Particle Drilling Technologies Inc. Outline Agreement No. 4610021484 Purchase Order No. 4900006232 INDEX SECTION I - GENERAL CONDITIONS 3 DEFINITION OF BUYER NAME 3 CONTRACT 3 AFFILIATES AND SUBSIDIARIES 3 DURATION / APPLICABILITY OF ORDER 3 CHANGES 4 TERMINATION 4 ETHICS 4 CODE OF CONDUC 4 UTILIZATION OF E-PROCUREMENT 4 VOLUME OF BUSINESS DISCLAIMER 4 EXHIBITS 4 ACCEPTANCE 5 SECTION II – SCOPE OF WORK 6 GENERAL 6 EXTRA WORK 6 REPAIR 6 LOST OR DAMAGED-BEYOND-REPAIR 6 KEY PERFORMANCE INDICATORS 6 SECTION III – PRICING 7 GENERAL 7 APPLICABILITY OF PRICES AND RATES 7 PRICE CHANGE 7 THIRD PARTY CHARGES 7 PERSONNEL CHARGE 7 TRAINEES 7 PERSONNEL CHARGES 7 ADDITIONAL PERSONNEL 7 SEVERE WEATHER CONDITIONS 8 SECTION IV - ADMINISTRATION INSTRUCTIONS 8 INVOICING 8 Invoice Inquiry 8 Disputed Amounts 8 PAYMENT TERMS 10 SHIPPING AND TRANSPORT 10 RIGHT TO AUDIT 10 COMMUNICATIONS 11 SECTION V - HEALTH, SAFETY, AND ENVIRONMENT 12 SAFETY REQUIREMENTS 12 HEALTH SAFETY ENVIRONMENT (HSE) – MANAGEMENT SYSTEM REQUIREMENT 12 HAZARD COMMUNICATION 12 DISA 13 SUBSTANCE ABUSE POLICY FOR SERVICE CONDITIONS 13 DRUGS, ALCOHOL, AND FIREARMS 14 SECTION VI –ADDITIONAL TERMS AND CONDITIONS 15 QUALITY ASSURANCE 15 TAXES 15 Louisiana Tax Status – Purchase of Tangible Personal Property 15 Louisiana Tax Status – Taxability of Services 16 Louisiana Tax Status - Equipment Rental 16 Wyoming Sales and Use Tax 16 Texas Tax Status 16 COMPLIANCE 16 EXPORT CONTROL 16 BACKGROUND CHECKS 17 PUBLICITY 17 INFRINGEMENT 17 ASSIGNMENT AND SUBCONTRACTING 17 WITHHOLDING AND ENFORCEMENT 17 EXCUSES 17 FORCE MAJEURE 18 OWNERSHIP OF WORK PRODUCT 18 PERFORMANCE 18 LIABILITY-INDEMNITY 18 A. PERSONAL INJURY 18 B. THIRD PARTY PERSONAL INJURY 19 C. DAMAGE TO PROPERTY 19 D. POLLUTION LIABILITY 20 E. CONSEQUENTIAL DAMAGES 20 INSURANCE 20 USE OF PREMISES 21 BILLS AND LIENS 22 COMPETITIVENESS AND PRICE WARRANTY 23 AGREEMENT RELEASES 23 SUSPENSION 23 CONFIDENTIAL INFORMATION 23 INDEPENDENT VENDOR 24 STATUTORY EMPLOYER PROVISION FOR SERVICES PERFORMED IN LOUISIANA 24 LABOR RELATIONS FOR SERVICES AT BUYER’S FACILITIES 24 MINORITY OWNED AND WOMEN OWNED BUSINESS ENTERPRISES EXPENDITURES 24 HEADINGS 25 CONTINUING OBLIGATIONS 25 WAIVER 25 DELIVERIES 25 SEVERABILITY 26 ENTIRE AGREEMENT 26 SECTION I - GENERAL CONDITIONS DEFINITION OF BUYER NAME BUYER as referred to herein shall mean Shell and its affiliates and subsidiaries which includes Shell Offshore Inc., also referred to as "SOI"; Shell Rocky Mountain Production Company, also referred to as "SRMP”, Shell Frontier Oil & Gas Inc., also referred to as "SFOGI"; SWEPI LP dba Shell Western E&P, Shell Offshore Gas Pipelines LLC, Shell Gulf of Mexico, Inc. also referred to as “SGOMI”, Shell Exploration and Production Company, also referred to as "SEPCo", and their successors; all of which may collectively be referred to as "SHELL".
